DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 04/08/2022. Claims 1-2, 4, 9 and 11 have been amended. Claims 13-17 have been added. Claim 10 and 12 have been cancelled. Currently, claims 1-9, 11, and 13-17 are pending.

Response to Arguments
Applicant’s arguments, see pg. 7, filed 04/08/2022, with respect to the rejection(s) of claim(s) 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite, have been fully considered and are persuasive.  The rejection of claim 4 has been withdrawn. 
2.	Applicant’s arguments, see pg. 7-9, filed 04/08/2022, with respect to the rejection(s) of claim(s) 1-9 and 11 under 35 U.S.C. 103 as being unpatentable over Hoffman et al.  (US 2006/0056581), and further in view of Deych et al.  (US 2018/0356538), and Kappler (US 2012/0305757), have been fully considered and are persuasive, therefore, the rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-9, 11, and 13-17 are allowed.
The following is a statement of reasons for allowance:  
With regards to claim 1, 9 and 11 the prior art of record fails to disclose or reasonably suggest, a photon counting detector, a correction device for a photon counting detector and a correction method for a photon counting detector, comprising processing circuitry configured to correct a drift of the second count signal from the high-absorption direct conversion material, by determining that there is a drift in the second count signal from the high-absorption direct conversion material when there is a change in the second count signal from the high-absorption direct conversion material but no change in the first count signal from the low-absorption direct conversion material or when a correlation between the first count signal from the low-absorption direct conversion material and the second count signal from the high-absorption direct conversion material deviates from a reference correlation.
The closest art of record teaches the following:
With regards to claim 1, 9 and 11, Hoffman discloses a CT detector capable of energy discrimination and direct conversion (Abstract), comprising: 
a first direct conversion layer ([0069][0072]; Fig. 6-7; 64) comprising a low-absorption direct conversion material 64 for converting impinging high-energy electromagnetic radiation into a first count signal ([0072]; “…the second semiconductor layer 64 is expected to absorb about 7% of the x-rays.”; [0073][0074]; count response) and first electrical contacts ([0069]; 65); 
a second direct conversion layer 62 comprising a high-absorption direct conversion material 62 for converting the impinging high-energy electromagnetic radiation into a second count signal ([0073][0074]; count response)  and second electrical contacts ([0069]; 65), the high-absorption direct conversion material having a higher absorption than the low-absorption direct conversion material ([0072]; “…semiconductor layer 62 is expected to absorb about 92% of the x-rays...”); and 
 processing circuitry ([0025]; data acquisition system 32; computer 36) configured to correct, based on the first count signal, the second count signal for errors ([0074][0075]; self-correctible algorithm for high flux and poor count rate and/or energy response characteristics),
wherein the first direct conversion layer 64 and the second direct conversion layer 62 are arranged such that the high-energy electromagnetic radiation transmits the first direct conversion layer 64 before the second direct conversion layer 62 [0072];
wherein said processing circuitry is further configured to use the  count signal from a non-over-ranged or non-saturated layer to estimate the impinging electromagnetic radiation in a saturated or over-ranged detector layer due x-ray flux [0073][0075].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884